DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100194899 A1 Lam, in view of US 20010043264 A1 SINCLAIR, MICHAEL J. et al. (hereafter Sinclair) and further in view of US 20110310219 A1 Kim; Bae Hoon et al. (hereafter Kim).
Regarding claim 29, Lim discloses A wide area imaging system for performing surveillance of an area (i.e.Fig.1), the system comprising: a sensor that uses a rotational step/dwell/image capture sequence to capture images of the area under surveillance (i.e.Fig.6, [0038],[0041], wherein the stepping motor of a camera rotates the camera in a step/dwell sequence during successively image capturing), the sensor providing image capture of a predetermined image field (i.e.[0043], wherein the selected portion of view is the predetermined image field); wherein the predetermined image field advances in the direction of rotation as the system rotates (i.e.[0014], [0041]), and wherein the captured images are used to produce a wide-area image of the area under surveillance (i.e.[0033], [0043]).
Lam fails to disclose a processor that controls the step/dwell/image capture sequence to synchronize motion in a direction of rotation of the system with image capture, the processor using object detection on the wide-area image or the captured images to extract and localize objects of interest in the wide-area image, wherein the system is configured to store image data produced from the step/dwell/image capture sequence, and to use the stored image data as a reference for comparison with image data produced from a subsequent step/dwell/image capture sequence.
However, Sinclair teaches a processor that controls the step/dwell/image capture sequence to synchronize motion in a direction of rotation of the system with image capture (i.e.Figs.2, 3, [0044]); Kim teaches the processor using object detection on the wide-area image or the captured images to extract and localize objects of interest in the wide-area image (i.e.[0006], [0013]-[0014], wherein the detection of the location of a moving object by ,  is the extracting and localizing objects of interest), wherein the system is configured to store image data produced from the step/dwell/image capture sequence (i.e.[0021]), and to use the stored image data as a reference for comparison with image data produced from a subsequent step/dwell/image capture sequence (i.e.[0083], wherein the frames of an image being successively stored, the previous one as the reference is the reference to which is compared).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Lim, Sinclair and Kim before him/her, to modify the wide area imaging system for performing surveillance disclosed by Lim to include the teachings in the same field of endeavor of Sinclair and Kim, in order to provide a panoramic digital camera system and method for obtaining  images in a three dimensional environment, as taught by Sinclair (i.e.[0020]), and complement the limitation of the PTZ camera in occurrence of a blind spot and  limitation of an omnidirectional camera in reduction of image quality in a surveillance system, as taught by Kim (i.e.[0037]).
Regarding claim 34, Lam discloses The wide area imaging system of claim 29, wherein the processor is configured to use successive hypothesis testing of the objects of interest in the wide-area image to determine the step and dwell sequences of the sensor (i.e.[0041]).
Claims 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam, in view of Sinclair and Kim, and further in view of US 20070087311 A1 Garvey; Raymond E. III et al. (hereafter Garvey).
Regarding claim 30, Garvey teaches The wide area imaging system of claim 29, wherein the sensor is configured to measure a physical temperature of the one or more objects of interest in the area under surveillance (i.e.[0121]).

Regarding claim 31, Garvey teaches The wide area imaging system of claim 30, wherein the processor is configured to utilize the measured physical temperature from the sensor to determine the presence of fire in the area under surveillance (i.e.[0105]).
Regarding claim 32, Garvey teaches The wide area imaging system of claim 29, wherein the processor is configured to detect thermal abnormalities in the area under surveillance (i.e.[0032]).
Regarding claim 33, Sinclair teaches The wide area imaging system of claim 29, wherein the sensor is located on a moveable platform, and one or more inertial devices measure movements of the platform that affect the wide-area image produced from the captured images and produce output that can be used to provide image compensation that is related to such movements of the platform (i.e.[0015], [0044]).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam, in view of Sinclair and Kim, and further in view of US 20060262188 A1 Elyada; Oded et al. (hereafter Elyada).

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Lim, Sinclair, Kim and Garvey,  before him/her, to modify the wide area imaging system for performing surveillance disclosed by Lim to include the teachings in the same field of endeavor of Sinclair, Kim and Elyada, in order to provide a panoramic digital camera system and method for obtaining  images in a three dimensional environment, as taught by Sinclair (i.e.[0020]), and complement the limitation of the PTZ camera in occurrence of a blind spot and  limitation of an omnidirectional camera in reduction of image quality in a surveillance system, as taught by Kim (i.e.[0037]), and accurately and efficiently track an object, as taught by Elyada (i.e.[0009]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130201563 A1, US 20120045149 A1, US 20140247384 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487